DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4,5,7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, line 3, the limitation of “positioned configured” is unclear. In lines 18 & 21, the limitations of “the received image frame” and “the image frame” are unclear because applicant claimed “one or more image frames”, thus, this gives one the option of having “more image frames”. Hence, if the user has “more image frames”, then the above limitation is unclear and lacks prior antecedent basis.
All other claims depending on claim 1 are also rejected the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Monk (US 20160227736 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Trottier et al. (US 20160007565 A1). 
 	For claim 1, Monk teaches a feeder chute system for controlling dispensing of animal feed, comprising: 
an imaging device (para. 0015, digital cameras) positioned configured to capture in a field of view of the imaging device a dispensing end of a passive species-selective feeder chute (functional recitation to which the imaging device can and does performed the intended function because para. 0015 states capturing the surroundings of the feeder and the camera is mounted on the exterior of the feeder; for example, if the user mounts the cameras in the lower areas of chute 183, the image would include the dispensing end which is mainly the feed door 420 area), the field of view having a perspective along an elongated structure of a feeder chute (feeder chute includes the assembly of refs. 180,210; also note that this limitation is merely part of the above function recitation, thus, the field of view in Monk can be set to perform the function) towards a dispensing end (in the area of ref. 250 in fig. 3), wherein the feeder chute has a plurality of pre-determined chute dimensions (the parts and their shapes of the assembly of refs. 180,210) which passively allow a first species animal snout and tongue to access feed and which passively rejects a second species animal snout and tongue from access to feed (as stated in the disclosure, the feeder is species specific, thus, body parts of the animal would be necessary as part of the identity of the animal; also note that para. 0019,0030 discuss snout of the animal, thus, it would be implied that at least the snout is a part of the animal recognition parameter that is need for identify the animal), and wherein the feeder chute comprises a generally hollow elongated structure (fig. 3, the assembly of refs 180,210 is a generally hollow elongated structure) through which the animal feed is accessed by the first species animal from the dispensing end (the animal can access the feed at ref. 250); 
an electronic controller (310) configured to: 
receive one or more image frames from the imaging device (para. 0015,0018, 0019,0022); 
detect, in the received image frame, arrival of an animal at a dispensing end of the feeder chute (para. 0015,0018, 0019,0022); 
responsive to detecting an animal appearing in the field of view, determine at least a species of the animal from the image frame (para. 0015,0018, 0019,0022); and 
responsive to the determining of at least the species not matching the first species of animal, operate a gate (420) of the feeder chute to temporarily close to prevent flow of feed past the gate to deny access of feed by an animal of the second species (para. 0015,0018, 0019,0022), and which, upon one or more events selected from the group consisting of expiration of a timer (para. 0015,0018, 0019,0022; also, para. 0022, the time period of the open position of door 420 is considered normally open time so that the animal can feed, which is when the regulator is normally open, hence, a normally-open physical regulator; the time when the door is open is the normal open time) and determination by the controller that the animal of the second species is no longer at the dispensing end of the feeder chute, operates the gate to allow flow of feed past the gate to the dispensing end of the feeder chute (para. 0015,0018, 0019,0022). 
In the event that applicant does not agree with the examiner’s interpretation that Monk teaches the functional limitation of “configured to capture in a field of view of the imaging device a dispensing end of a passive species-selective feeder chute”, Trottier et al. teach a feeder system comprising an imaging device (142,144) captures in a field of view a dispensing end (150) of the food tray (148). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging device of Monk functionally set up to capture a field of view a dispensing end as taught by Trottier et al., since it has been held that rearranging parts of an invention involves only routine skill in the art (depending on where the user wishes to capture the specific animal part(s) because Monk teaches identification of the animal part to identify the specific species to allow feeding). In re Japikse, 86 USPQ 70. 
For claim 5, Monk, alone, or in the alternative as modified by Trottier et al. teaches the feeder chute system as set forth in claim 1, and further teaches wherein the imaging device comprises a digital video camera (para. 0015 of Monk states “digital cameras”).
Claims 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Monk as modified by Trottier et al. as applied to claim 1 above, and further in view of Gomas et al. (US 20120275659 A1).
 	For claim 4, Monk as modified by Trottier et al. teaches the feeder chute system as set forth in claim 1, but is silent about wherein the imaging device comprise a digital still camera.
 	Gomas et al. teach a system for controlling dispensing of animal feed (para. 0034) comprising a digital still camera (para. 0020) for analyzing the animal’s image for determining weight of the animals and/or feed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a digital still camera as taught by Gomas et al. in place of the camera of Monk as modified by Trottier et al., depending on the user’s preference to capture still images versus moving images.  	
	For claim 10, Monk as modified by Trottier et al. teaches the feeder chute system as set forth in claim 1, but is silent about wherein the controller is further configured to determine a weight of the animal, and wherein the controller is further configured to enable and deny access of feed according to permitted weights and non-permitted weights of the animal.
	In addition to the above, Gomas et al. further teach a controller (para. 0028) is further configured to determine a weight of the animal.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image recognizer of Monk as modified by Trottier et al. be further configured to determine a weight of the animal as taught by Gomas e al., depending on the user’s preference to allow access to the feeder based on weight, age, species, gender, or the like.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Monk as modified by Trottier et al. as applied to claim 1 above, and further in view of Zimmerman et al. (US 20110192213 A1).
 	For claim 7, Monk as modified by Trottier et al. teaches the feeder chute system as set forth in claim 1, but is silent about wherein the controller is further configured to determine an age of the animal, and wherein the controller is further configured to enable and deny access of feed according to permitted ages and non-permitted ages of the animal.  
	Zimmerman et al. teach a system for controlling dispensing of animal feed comprising a controller (para. 0199,0106,0205,0226) is further configured to determine an age of the animal (para.0019,0022,0092), and wherein the controller is further configured to enable and deny access of feed according to permitted ages and non-permitted ages of the animal (para. 0105,0106,0219; also, the limitation is functional recitation to which the controller can be configured to perform the intended function). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image recognizer of Monk as modified by Trottier et al. be further configured to determine an age of the animal as taught by Zimmerman e al., depending on the user’s preference to allow access to the feeder based on age, species, gender, or the like. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Monk as modified by Trottier et al. as applied to claim 1 above, and further in view of Zuidhof et al. (US 20180092331 A1).
 	For claim 8, Monk as modified by Trottier et al. teaches the feeder chute system as set forth in claim 1, but is silent about wherein the controller is further configured to determine a gender of the animal, and wherein the controller is further configured to enable and deny access of feed according to permitted ages and non-permitted genders of the animal.  
	Zuidhof et al. teach a system for controlling dispensing of animal feed comprising a controller (para. 0110,0112,0115; controller 1000) is further configured to determine a gender of the animal (para. 0003, 0110,0112,0115), and wherein the controller (1000) is further configured to enable and deny access of feed according to permitted ages and non-permitted genders of the animal (also, the limitation is functional recitation to which the controller can be configured to perform the intended function). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image recognizer of Monk as modified by Trottier et al. be further configured to determine a gender of the animal as taught by Zuidhof et al., depending on the user’s preference to allow access to the feeder based on age, species, gender, or the like.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Monk as modified by Trottier et al. as applied to claim 1 above, and further in view of Van Den Berg (US 20100006034 A1).
 	For claim 9, Monk as modified by Trottier et al. teaches the feeder chute system as set forth in claim 1, but is silent about wherein the controller is further configured to determine a size of the animal, and wherein the controller is further configured to enable and deny access of feed according to permitted sizes and non-permitted sizes of the animal.  
	Van Den Berg teaches a system for controlling dispensing of animal feed comprising a controller (para. 0029-0038,0065) is further configured to determine a size of the animal, and wherein the controller (para. 0045,0065) is further configured to enable and deny access of feed according to permitted sizes and non-permitted sizes of the animal (para. 0029-0038; also, the limitation is functional recitation to which the controller can be configured to perform the intended function). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image recognizer of Monk as modified by Trottier et al. be further configured to determine a size of the animal as taught by Van Den Berg, depending on the user’s preference to allow access to the feeder based on size, age, species, gender, or the like.
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. Note that the added limitation of further detailing the chute overcome the chute of Niemela, thus, arguments in regard to Niemela will not be addressed herein, for the reference is no longer applied in the rejection.
Applicant argued that Monk does not show or reasonably suggest a feeder chute, but rather has an open trough into which feed is dispensed with electrical shock deterrents and a door to cover the trough. As such, those ordinarily skilled in the art would not consider Monk's disclosure to refer to a feeder chute, and especially not to a feeder chute which has predetermined dimensions to allow a first species' tongue length and snout width to access feed but to reject a second species' tongue length and snout width. 

First, the claimed limitation is merely functional recitation of the feeder chute, thus, technically, it is not even claiming the feeder chute and its dimensions. All that is claimed is the fact that an imaging device can be functionally adjusted to capture a field of view of a feeder chute. Most, if not all, camera can be functionally adjusted to capture a field of view as desired by the user. 
Second, a chute is “an inclined channel, as a trough, tube, or shaft, for conveying water, grain, coal, etc., to a lower level”, thus, clearly from fig. 3 of Monk, Monk teaches a chute 180,210 assembly. 
Third, again, the claimed limitation is merely functional recitation in regard to snout and tongue. The fact that Monk teaches a species-specific feeder and the controller and camera have to identify features of the animal, it would implied that the snout and tongue are included in features of the animal, especially when Monk discusses in para. 0019,0030 about snout and feeding of the boar or other animals. Thus, it would be implied in Monk that he teaches the functional recitation of the dimensions of the chute allowing the snout and tongue of the animal to access the feed. 
Applicant argued that Monk does not disclose their camera having a view down the length of a chute because they do not have a chute at all, but rather, their camera generally captures "the surroundings of the Species-specific feeder'' (para. 0015).

 The claimed limitation is merely functional recitation of how a user can place the imaging device to “configured to capture” certain angle or surroundings. The examiner believes that Monk functionally teaches this because he stated that the cameras are mounted on the exterior of the feeder and capture the surroundings. The surroundings include can include everything such as the dispense end of the feeder. Thus, it is implied in Monk. However, as stated in the above, if applicant disagrees with the examiner’s position, then at least Trottier et al. teach placing the camera (142,144) so that it captures the view of a dispensing end (150).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging device of Monk functionally set up to capture a field of view a dispensing end as taught by Trottier et al., since it has been held that rearranging parts of an invention involves only routine skill in the art (depending on where the user wishes to capture the specific animal part(s) because Monk teaches identification of the animal part to identify the specific species to allow feeding). In re Japikse, 86 USPQ 70. 
	Placing a camera’s field of view to a desire range such as for the dispensing end, is old and well-known in the art and would depend on the user’s preference to set up the camera at certain angle to capture the desired view. 
Applicant argued that Trottier is conspicuously silent regarding usage of a feeder chute, and instead, uses an open-top dish-like "presentation area" with a variety of sensors…Trottier is silent regarding and fails to recognize advantages of camera(s) positioned to view which animal is specifically present at the dispensing end of a feeder chute from a perspective taken long the top of the elongated feeder chute.

 	Trottier was not relied on for usage of a feeder chute, thus, applicant’s argument is irrelevant. Trottier was relied on for placement of a camera so that the field of view can capture a dispense end of a feeder. Note that, again, the limitation as claimed is merely part of a functional recitation of the imaging device being “configured to capture”, which, as stated in the above, most, if not all, camera can be functionally adjusted to capture a field of view as desired by the user.
Applicant argued that Zimmerman mentions control of feeder chutes (para. 0072) and cameras with species recognition, but it, too, is entirely silent regarding the advantageous positioning of a camera with a perspective taken along the length of a feeder chute to capture exactly which animal is present at the dispensing end of the feeder chute. 

Zimmerman was not relied on for “the advantageous positioning of a camera with a perspective taken along the length of a feeder chute to capture exactly which animal is present at the dispensing end of the feeder chute”, thus, applicant’s argument is irrelevant. As stated in the rejection, Zimmerman et al. were relied on for an image recognizer (para. 0199,0205,0226) that is further configured to determine an age of the animal (para.0019,0022,0092), and wherein a controller is further configured to enable and deny access of feed according to permitted ages and non-permitted ages of the animal (para. 0105,0106,0219; also, the limitation is functional recitation to which the controller can be configured to perform the intended function). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image recognizer of Niemela as modified by Monk and Trottier et al. be further configured to determine an age of the animal as taught by Zimmerman e al., depending on the user’s preference to allow access to the feeder based on age, species, gender, or the like. 
Applicant argued that Van Den Burg make no mention of feeder chutes, but instead uses a "nozzle" to spray or squirt liquid feed (not solid feed) into what appears to be an open trough (the unnumbered box shown in diagonal hash marks under the cow's mouth in Fig. 2). Van Den Burg mentions a camera positioned to view the trough to "determine the amount of feed in the feed trough" (para. 0044). Van Den Burg is entirely silent regarding the advantageous positioning of a camera with a perspective taken along the length of a feeder chute to capture exactly which animal is present at the dispensing end of the feeder chute.

Van Den Burg was not relied on for ““the advantageous positioning of a camera with a perspective taken along the length of a feeder chute to capture exactly which animal is present at the dispensing end of the feeder chute”, thus, applicant’s argument is irrelevant. As stated in the rejection, Van Den Berg was relied on for an image recognizer (para. 0029-0038) that is further configured to determine a size of the animal, and wherein a controller (para. 0045,0065) is further configured to enable and deny access of feed according to permitted sizes and non-permitted sizes of the animal (para. 0029-0038; also, the limitation is functional recitation to which the controller can be configured to perform the intended function). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image recognizer of Niemela as modified by Monk and Trottier et al. be further configured to determine a size of the animal as taught by Van Den Berg, depending on the user’s preference to allow access to the feeder based on size, age, species, gender, or the like.
Applicant argued that Gomas discloses certain methods of species recognition, which could be incorporated into some embodiments of the present invention, but Gomas is entirely silent regarding the advantageous positioning of a camera with a perspective taken along the length of a feeder chute to capture exactly which animal is present at the dispensing end of the feeder chute. In fact, Gomas fails to mention the term "chute" or "trough" at all.

Gomas was not relied on for “the advantageous positioning of a camera with a perspective taken along the length of a feeder chute to capture exactly which animal is present at the dispensing end of the feeder chute”, thus, applicant’s argument is irrelevant. As stated in the rejection, Gomas et al. were relied on for a digital still camera (para. 0020) for analyzing the animal’s image for determining weight of the animals and/or feed. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a digital still camera as taught by Gomas et al. in place of the camera of Niemela as modified by Monk and Trottier et al., depending on the user’s preference to capture still images versus moving images.  	
Applicant argued that Zuidhof is entirely silent and does not mention a feeder chute all, and therefore, fails to teach or reasonably suggest positioning an image recognizing camera with a viewing perspective taken along the length of a feeder chute to view the dispensing end of the chute.

	Zuidhof was not relied on for “positioning an image recognizing camera with a viewing perspective taken along the length of a feeder chute to view the dispensing end of the chute”, thus, applicant’s argument is irrelevant. As stated in the rejection, Zuidhof et al. were relied on for an image recognizer (para. 0108) is further configured to determine a gender of the animal (para. 0003, 0110,0112,0115), and wherein a controller (1000) is further configured to enable and deny access of feed according to permitted ages and non-permitted genders of the animal (also, the limitation is functional recitation to which the controller can be configured to perform the intended function). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image recognizer of Niemela as modified by Monk and Trottier et al. be further configured to determine a gender of the animal as taught by Zuidhof et al., depending on the user’s preference to allow access to the feeder based on age, species, gender, or the like.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643